[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an application for protection from foreclosure, under G.S. 49-31d et seq., filed by Ralph and Honora Butts, the owners of the equity of redemption in a home located at 250 Wrights Crossing Road, Pomfret Center.
Under Sec. 49-31f(a) a residential homeowner who is an "underemployed person", as that phrase is defined in Sec. 49-31d(6), may apply for protection from foreclosure by way of a CT Page 400 restructuring of the mortgage debt by the superior court under Sec. 49-31g. Section 49-31d(6) defines an "underemployed person" to mean a person whose earned income for the year preceding the foreclosure action is less than $50,000 and whose earned income for that year is less than seventy-five percent of the average annual earned income for the two years preceding that year. In determining eligibility by virtue of underemployment, Sec. 4-31f(b) requires the court to aggregate the earned income of all of the owners of the home.
In the present case, the court finds that homeowners' aggregate earned income for the year immediately preceding the commencement of the foreclosure action in December 1995 was about $49,000. The court also finds that the aggregate earned income for the year before that period was about $51,000, and for the year before that was about $43,000. This yields an average annual earned income for this two year period of about $47,000. Consequently, the homeowners' earned income for the year immediately preceding the foreclosure action was greater, rather than less than, the average annual income for the two years immediately preceding the year under scrutiny. The applicants, therefore, fail to qualify as "underemployed persons" within the definition set forth in Sections 49-31d(b) and 49-31f(b).
The application is denied.
SFERRAZZA, JUDGE.